Case 1:21-cv-00160-WES-PAS Document 19 Filed 07/29/21 Page 1 of 5 PageID #: 470



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ___________________________________
                                     )
 CHRISTOPHER LACCINOLE,              )
                                     )
           Plaintiff,                )
                                     )
      v.                             )    C.A. No. 21-160 WES
                                     )
 U.S. VETERANS ASSISTANCE            )
 FOUNDATION, INC., et al.,           )
                                     )
           Defendants.               )
 ___________________________________)

                           MEMORANDUM AND ORDER

       Before the Court is Plaintiff’s Motion to Remand the present

 case to the Rhode Island Superior Court.            For the reasons that

 follow, the Motion to Remand, ECF No. 11, is DENIED.

 I.    BACKGROUND

       In March 2021, Plaintiff Christopher Laccinole filed a civil

 action against Defendants U.S. Veterans Assistance Foundation,

 Inc. (“USVAF”) and Robert Piaro in the Rhode Island Superior Court

 (case number WC-2021-0143) alleging violations of the Telephone

 Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, and Rhode Island

 consumer protection and privacy laws.         See Compl. ¶¶ 1-3, ECF No.

 4.   USVAF removed the case to this Court and moved to dismiss,

 arguing that the Complaint fails to state a claim for relief and

 lacks particularity.      See Notice of Removal, ECF No. 1; Motion to

 Dismiss 1, ECF No. 9.        Thereafter, Plaintiff filed the instant

 Motion to Remand.
Case 1:21-cv-00160-WES-PAS Document 19 Filed 07/29/21 Page 2 of 5 PageID #: 471



 II.   DISCUSSION

       A.    TCPA Article III Standing

       In   a   perplexing    argument,      Plaintiff    contends    that     his

 Complaint fails to establish Article III standing because his TCPA

 claims do not plead a concrete injury.           See Pl.’s Mem. Supp. Mot.

 Remand 4, ECF No. 11-1. Article III standing requires, among other

 things, a showing of an injury in fact.                 See Spokeo, Inc. v.

 Robins, 136 S. Ct. 1540, 1547-48 (2016).                An injury in fact is

 “‘an invasion of a legally protected interest’ that is ‘concrete

 and particularized’ and ‘actual or imminent, not conjectural or

 hypothetical.’”       Id.   at   1548   (quoting    Lujan    v.   Defenders    of

 Wildlife, 504 U.S. 555, 560 (1992)).                “Concreteness requires

 something ‘real, and not abstract.’”          Massachusetts v. U.S. Dep’t

 of Health & Hum. Servs., 923 F.3d 209, 227 (1st Cir. 2019) (quoting

 Spokeo, 136 S. Ct. at 1548). “A sufficiently particularized injury

 ‘affect[s] the plaintiff in a personal and individual way.’”                  Id.

 (quoting Spokeo, 136 S. Ct. at 1548).

       Although     there    is   some   divide     amongst    federal   courts

 regarding the application of Spokeo to TCPA claims, “the majority

 of courts [have found] that Congress, when it enacted the TCPA,

 recognized receiving unsolicited telemarketing calls is a legally

 cognizable harm and comprises a ‘concrete’ injury.”                   Gibbs v.

 SolarCity Corp., 239 F. Supp. 3d 391, 395–96 (D. Mass. 2017); see

 also Ready v. Synchrony Bank, No. 2:17-CV-00434-JDL, 2018 WL

                                         2
Case 1:21-cv-00160-WES-PAS Document 19 Filed 07/29/21 Page 3 of 5 PageID #: 472



 1701355, at *4 (D. Me. Apr. 6, 2018) (“[C]alls allegedly violating

 the TCPA inherently cause concrete injury for purposes of standing

 to pursue a TCPA claim . . . .”).

       Nonetheless, Plaintiff cites to Leyse v. Bank of Am., Nat’l

 Ass’n, where the court held that the plaintiff’s TCPA claims were

 insufficient to confer Article III standing on a motion for summary

 judgment.      See No. CV117128SDWSCM, 2020 WL 1227410, at *4 (D.N.J.

 Mar. 13, 2020).        The Leyse court relied on the fact that the

 plaintiff failed to allege or supply “any evidence to show[] that

 he   suffered     nuisance,     annoyance,    inconvenience,       wasted   time,

 invasion of privacy, or any other such injury.”              Id.

       Here,       conversely,      Plaintiff      alleges      that     USVAF’s

 “communication      directly     interfered    with   Plaintiff’s      right    to

 peacefully enjoy phone service, and caused Plaintiff a significant

 amount of anxiety, frustration, and annoyance.”              See Compl. ¶ 45.

 Additionally, Plaintiff sufficiently alleges financial harm by

 stating    that    USVAF’s    phone   calls    “deplete[d]   the     minutes    on

 Plaintiff’s [phone] plan” and “forc[ed] him to incur expenses from

 further phone calls.”         Id. ¶¶ 15, 93.    Thus, even assuming for the

 sake of argument that Leyse is convincing, Plaintiff’s Complaint

 easily vaults the Spokeo bar.

       B.      Denial of Jurisdiction

       Plaintiff     also     argues   that    Defendants’    denials    of     his

 jurisdictional allegations within paragraphs 7, 8, and 9 of his

                                         3
Case 1:21-cv-00160-WES-PAS Document 19 Filed 07/29/21 Page 4 of 5 PageID #: 473



 Complaint show that Defendants do not recognize this Court’s

 jurisdiction.        See Pl.’s Mem. Supp. Mot. Remand 1-2.                  Those

 paragraphs allege that the Rhode Island Superior Court, in which

 Plaintiff filed the Complaint, has jurisdiction over the action.

 Compl. ¶¶ 7-9.       Defendants responded to each paragraph with the

 following:    “This paragraph calls for a legal conclusion to which

 no response is required.       To the extent a response is required, it

 is denied.”     Answer ¶¶ 7-9, ECF No. 6.          Thus, to the extent that

 Defendants     gave     substantive        responses,     they     denied     the

 jurisdiction    of    the   state   court,   not   this   Court.      Moreover,

 Defendants have resolved any potential ambiguity by asserting that

 this Court has jurisdiction.          See Notice of Removal ¶ 6 (“[T]he

 U.S. District Court for the District of Rhode Island has Federal

 Question jurisdiction over this matter . . . .”). 1

       C.    Denial of Injury

       Lastly, Plaintiff argues that Defendants’ Answer, by denying

 Plaintiff’s     alleged     injury,    admits      that   this     Court    lacks

 jurisdiction under Spokeo.          See Pl.’s Mem. Supp. Mot. Remand 1.

 However, by denying that Plaintiff has been harmed, Defendants are

 not arguing that Plaintiff has failed to allege an injury in fact.




       1Plaintiff also hints at a similar argument regarding venue,
 but this underdeveloped argument lacks merit for the reasons given
 above. See Pl.’s Mem. Supp. Mot. Remand 1-2, ECF No. 11-1.
                                        4
Case 1:21-cv-00160-WES-PAS Document 19 Filed 07/29/21 Page 5 of 5 PageID #: 474



 Rather, Defendants are simply asserting that the allegations are

 not true.    Therefore, Plaintiff’s argument fails.

 III. CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Remand, ECF

 No. 11, is DENIED.



 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: July 29, 2021




                                      5
